December 15, 1961

Honorable Franklin Spears      Opinion No. NW-1223
Chairman, House Committee
  on Ezcheat Laws              Re:   Traveling expenses of
House of Representatives             the Special House Com-
Austin, Texas                        mlttee on Escheat Laws.
Dear Mr. Spears:

          You have requested our opinion on whether members
of House Committee on Escheat Laws are entitled to their
traveling expenses.
          On August 11, 1961, House Simple Resolution No.
16 was introduced. The resolving clause read as follows:
          "Resolved by the House of Representatives
     of the State of Texas, That an Interim Study
     Committee be appointed by the Speaker of the
     House to make a thorough and complete study of
     the ezcheat laws of this State and property
     which may be subject thereto being held by
     banking institutions under a depositor-creditor
     relationship, for the purpose of recommending
     to the Legislature a fair and equitable proce-
     dure by which unknown owners and heirz~may be
     advertised for and discovered, and by which the
     State may detect and obtain any of such property
     which rightfully belongs to the State under prez-
     ent ezcheat laws.
          "Such committee shall consist of five mem-
     bers with a chairmanto be appointed by the
     Speaker of the House, and it shall Initiate
     and continue studies and hearings relating to
     such matters with the same authority and powers
     as vested in standing and special committees
     In the House by general law and the Legislative
     Reorganization Act of 1961, Chapter 303, Fifty-
     Seventh Regular Session (codified as Article
     5429f1.
Honorable Franklin Spears, page 2 (WW-1223)

         "The committee is authorized to call on
    any State agencies for assistance and members
    shall be reimbursed for their actual and nec-
    essary expenses Incurred while engaged in the
    work of the committee and while traveling be-
    tween their places of residence and th places
    where meetings of the committee are he?d   These
    and all other expenses of the committee ihall
    be paid out of the appropriation for mileage
    and per diem and contingent expenses of the
    hfty-Seventh Legislature." House Journal,
    pages 53-54.
          On August 12, 1961, House Simple Resolution No.
16, as above quoted, was defeated. House Journal, pages 70-
71. On August 14, 1961, House Simple Resolution No. 16 was
amended by striking the underlined portion quoted above, and
as amended, House Simple Resolution No. 16 was adopted.
House Journal, pages 90-91.
          Section 7, House Bill 289, Acts of the 57th Legiz-
lature, Chapter 303, page 654, known as the Legislative Re-
organization Act of 1961 and codified in Vernon's as Article
5429f, Vernon's Civil Statutes, reads as follows:
          "Each House of the Legislature acting
     individually, or the two Houses acting jointly,
     shall have full power and authority to provide
     for the creation of special committees to per-
     form such functions and to exercise such powers
     and rezponzibilltiez as shall be determined In
     the Resolution creating such committee. During
     the life of a special committee it shall have
     and exercise the zzme powers and authority as
     are herein granted to standing committees, zub-
     ject to such llmltatlonz~as may be Imposed In
     the Resolution creating such special committee;
     and shall have such other and additional powers
     and authority as may be delegated'to it by the
     Resolution creating the committee, subject to
     the limitatlonz of law."
          Section 20 of the said Act provides as follows:
          "Members of all committees of either House
     of the Legislature, or the Joint Committees of
     the two Houses, shall be reimbursed for their
     actual and necessary expenses Incurred while
     engaged,in the work of the Committee and while
     traveling between their places of residence and
Honorable Franklin Spears; page 3 (W-1223)

     the places where meetings of such Committee
     are held. Such reimbursement to members of
     the Committee shall be authorized only when
     the Legislature Is not In session, unless
     otherwise directed by the House of the Legiz-
     lature creating such Committee. ~A11 such
     expenses of the Committee and its members
     shall be paid from the appropriation for
     mileage and per diem and the contingent ex-
     penses of the Legislature. All such expenses
     shall be approved by the Chairman of the Com-
     mittee and by the presiding officer of the
     respective House, before payment shall be
     authorized."
          It Is our opinion thatthe committee created by
House Simple Resolution No. 16 constitutes a special com-
mittee within the meaning of Section 7 of House Bill 289,
Acts of the 57th Legislature, Regular Session, ,1961, Chapter
303, page 654, with full authority to perform such functions
and exercise such powers and responzibllltiez as set out In
the Resolution. Since the committee constitutes a special
committee within the meaning of Section 7, the expenses ,of
the committee are governed by the provisions of Section 20
above quoted. Item 2 of the appropriation to the House of
Representatives contained in Section Iof Article VI of Sen-
ate Bill 1, Acts of the 57th Legislature, First Called Sez-
Zion, 1961 (General Appropriation Act) provides:
                             "For the Years Ending
                          August 31,         August 31,
                            1962               1963
 "2. Per diem, other
  salaries and wages,
  consumable supplies
  and materials, cur-
  rent and recurring
  operating expenses,
  capital outlay, and
  other.expenseS for
  the House of Repre-
  sentatives during
  the regular session
  of the 58th Legislature
  and for the interim
  expenses of the 57th
  and 58th Legislatures. $310,000            $1,312,000
                                                 & U.B."
Honorable Franklin Spears, page 4 (WW-1223)

          In view of the foregoing you are advised that the
committee created by the provisions of House Simple'Rezolution
No. 16 is entitled to reimbursement for the actual and neces-
sary expenses Incurred while engaged in the work of the com-
mittee and while traveling between places of residence and
places where meetings of such committee are held. You are
further advised that such expenses are paid from the approp-
riation contained In Item 2 of the appropriation to the House
of Representatives contained In Section 1 of Article VI of
the General Appropriation Act.
          It might be contended that since a portion of House
Simple Resolution zpeclflcally provides for the payment of
traveling expenses was deleted from House Simple Resolution
No. 16 prior to passage shows a leglzlatlve intent that such
expenses should not be paid. Since House Simple Resolution
No. 16 could not have the effect of amending Section 20 of
House Bill 289, Acts of the 57th Legislature, Regular Session,
1961, the deletion from House Simple Resolution No. 16, above
noted, cannot affect the payment of traveling expenses to the
committee.
                      SUMMARY
         Pursuant to the provisions of Section 20 of
    House Bill 289, Acts of the 57th Legislature, Reg-
    ular Session, 1961, Chapter 303, page 654, codl-
    fled In Vernon's as Article 5&29f, Vernon's Civil
    Statutes, the special committee on ezcheat laws
    created by the provlzlonz of House Simple Resolu-
    tion No. 1.6,is entitled to "their actual and neo-
    ezzary expenses incurred while engaged in the work
    of the committee and while traveling between the
    .placez of residence and the places where meetings
    of such committee are held." Such expenses are to
    be paid from the appropriation contained in Item
    2 of the appropriation to the House of Representa-
    tives in Section 1 of Article VI of the General
    Appropriation Act.
                             Very truly yours,
                             WILL WILSON
                             Attorney General of Texas




JR:dhs
Honorable Franklin Spears, Page 5 (W-1223)

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Milton Richardson
Bill Allen
Thomas Burrus
Robert Lewis
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.